DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Barrett on February 19, 2021.

The application has been amended as follows (additions are underlined and deletions are : 

1. (Currently Amended) A component for a gas turbine engine, comprising: 
a substrate;
a thermal barrier coating deposited on at least a portion of said substrate; 
an outer layer deposited on at least a portion of said thermal barrier coating, wherein said outer layer includes a material that is reactive with an environmental contaminant that comes into contact with said outer layer to alter a micro structure of said outer layer, said material including gadolinia zirconia, hafnia, a of a lanthanide with one of Y, Sc, and Ce, or a zirconia-based ceramic material;

wherein said outer layer is comprised of a plurality of individual coating sublayers, each having a thickness between 1 and 25 microns and formed with an individual pass of a suspension plasma spray device operated with a different set of spraying conditions from those used to form an adjacent individual coating sublayer, and each of said plurality of individual coating sublayers includes its own unique material composition, porosity, density, and modulus of elasticity,
wherein an infiltrated portion is formed in at least one porous region of said second porosity in response to the reaction between said material and said environmental contaminant, said infiltrated portion absorbing and sequestering additional environmental contaminants, thereby preventing said additional environmental contaminants from infiltrating said thermal barrier coating,
wherein said first porosity in the range of approximately 20% to 28% by volume and said second porosity in the range of 40% to 60% by volume.

24. (Currently Amended) A component for a gas turbine engine, comprising: 
a substrate;

an outer layer deposited on at least a portion of said thermal barrier coating, wherein said outer layer includes a material including gadolinia zirconia configured to react with an environmental contaminant that comes into contact with said outer layer to alter a microstructure of said outer layer,
wherein an infiltrated portion is formed in said outer layer in response to the reaction between said material and said environmental contaminant, said infiltrated portion absorbing and sequestering additional environmental contaminants, thereby limiting infiltration of said additional environmental contaminants into said thermal barrier coating,
wherein at least a portion of said outer layer that includes said infiltrated portion is shed from said outer layer after the reaction with said environmental contaminant;
wherein said thermal barrier coating and said outer layer are both suspension plasma sprayed layers; and
wherein said outer layer is comprised of a plurality of individual coating sublayers, each having a thickness between 1 and 25 microns and formed with an individual pass of a suspension plasma spray device operated with a different set of spraying conditions from those used to form an adjacent individual coating sublayer, and each of said plurality of individual coating sublayers includes its own unique porosity, density, and modulus of elasticity,


25. (Currently Amended) A component for a gas turbine engine, comprising:
a substrate;
a thermal barrier coating deposited on at least a portion of said substrate;
an outer layer deposited on at least a portion of said thermal barrier coating, wherein said outer layer includes a material including gadolinia zirconia that is configured to react with an environmental contaminant that comes into contact with said outer layer to alter a microstructure of said outer layer, 
wherein the reaction between said material and said environmental contaminant forms an infiltrated portion within at least one porous region of said outer layer, said infiltrated portion absorbing and sequestering additional environmental contaminants, thereby limiting infiltration of said additional environmental contaminants into said thermal barrier coating;
wherein said thermal barrier coating includes a first modulus of elasticity and said outer layer includes a second modulus of elasticity that is less than said first modulus of elasticity,
wherein said thermal barrier coating and said outer layer are both suspension plasma sprayed layers; and
wherein said outer layer is comprised of a plurality of individual coating sublayers, each having a thickness between 1 and 25 microns and formed with an individual pass of a suspension plasma spray device operated with a different set of spraying conditions from those used to form an adjacent individual coating sublayer, and each of said plurality of individual coating sublayers includes its own unique porosity, density, and modulus of elasticity,
wherein said thermal barrier coating includes a first porosity in the range of approximately 20% to 28% by volume and said outer layer includes a second porosity in the range of 40% to 60% by volume.

Claims 8, 36, and 39 are cancelled. 


Allowable Claims
In view of the above amendments, claims 1, 5, 9-12, 24, 25, 28-35, 37, and 38 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a component for a gas turbine engine that is protected by a thermal barrier coating ("TBC"), which is further covered with another, outer layer.  Defining features of this product are its outer layer of a varied structure and its TBC having a substantially lower porosity than the outer layer.  Due to the structure and composition of the outer layer, reactions occur between it and infiltrating environmental contaminants, thereby halting the infiltration and preventing further contaminants from penetrating into the coating layers.  Due to the relative porosities of 
As noted throughout prosecution, a number of prior art references teach protective coating systems with multiple layers and varying porosities.  However, no single reference teaches the recited combination of layer (or sublayer) types, specific porosities, densities, and elastic moduli.  Additionally, although suspension plasma spray is taught for forming protective coatings on turbine components, none of the cited references teach controlling the coating deposition parameters such that multiple sublayers of the recited thickness are formed with the recited beneficial variation in properties. Furthermore, as distinct coating layers, each formed with a single pass of a suspension plasma spray device, of a thicknesses in a specific range and controlled properties are now claimed, the "individual coating sublayers" of the outer coating have distinct upper and lower boundaries and cannot be equated to regions that are arbitrarily selected from a prior art coating.  None of the cited references teach varying individual sublayers formed as claimed in the manner that is claimed.  Therefore, the claimed invention is allowable because it is neither anticipated nor rendered obvious by the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784